

117 HR 4911 IH: Medicare Advantage Quality Payment Relief Act of 2021
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4911IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Mr. Kind (for himself, Mr. Michael F. Doyle of Pennsylvania, Mr. Kelly of Pennsylvania, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to eliminate a provision under the Medicare Advantage program that inadvertently penalizes Medicare Advantage plans for providing high quality care to Medicare beneficiaries.1.Short titleThis Act may be cited as the Medicare Advantage Quality Payment Relief Act of 2021.2.Relief from quality bonus penalty in calculation of the Medicare Advantage blended benchmark cap(a)In generalSection 1853(n)(4) of the Social Security Act (42 U.S.C. 1395w–23(n)(4)) is amended by striking determined taking into account and inserting determined without regard to.(b)Effective dateThe amendment made by subsection (a) shall apply to plan years beginning on or after January 1, 2022.